United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1017
Issued: November 8, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 19, 2018 appellant, through counsel, filed a timely appeal from a March 1, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish additional
conditions causally related to her October 29, 2008 employment injury.
FACTUAL HISTORY
On October 30, 2008 appellant, then a 42-year-old nurse manager, filed a traumatic injury
claim (Form CA-1) alleging that she sustained injury at work on October 29, 2008. She explained
that she felt a sharp pain throughout her left breast when, in an attempt to turn a patient, she pulled
a sheet that was beneath the patient.3 Appellant did not stop work, but began working in a lightduty position which limited her lifting, pushing, and pulling.
OWCP accepted appellant’s claim for left shoulder/upper arm sprain.4 Initially, appellant
primarily received medical treatment for her left shoulder/arm condition from the health unit of
the employing establishment.
The findings of a December 8, 2008 magnetic resonance imaging (MRI) scan of appellant’s
left brachial plexus contained an impression of no evidence of acute or chronic brachial plexus
injury.
On April 20, 2009 appellant returned to her regular employment duties without restrictions.
An August 28, 2009 MRI scan of appellant’s left shoulder contained an impression of
tendinosis/tendinopathy of the rotator cuff tendon complex with no discrete partial-thickness
defect or complete rotator cuff tendon tear, degenerative stress-related change involving the
acromioclavicular joint articulation with no signiﬁcant undersurface osteophyte formation,
subdeltoid bursal inflammation/bursitis, and fluid along the biceps tendon sheath which might
represent reactive tenosynovitis.
An August 22, 2014 MRI scan of appellant’s left shoulder contained an impression of
insertional rotator cuff tendinitis with no evidence of high-grade partial of full-thickness rotator
cuff tendon tear, mild degenerative changes of the acromioclavicular joint with minimal subdeltoid
subacromial reactive bursal edema, focal cartilage thinning along the inferomedial margin humeral
head, mild long head biceps tendinosis, and minimal tenosynovitis without tendon tear or
subluxation.
In a November 5, 2014 report, Dr. Michelle Ferreira, an attending Board-certified
neurologist, noted that, based on MRI scan testing, appellant’s diagnosis should be changed to
bursitis with tendinosis and tendinopathy of the left shoulder. She indicated, “This is job related.”
3

OWCP assigned File No. xxxxxx244 to the present claim.

4
Under a separate occupational disease claim, assigned OWCP File No. xxxxxx210, OWCP accepted that appellant
sustained post-traumatic stress disorder (unspecified) and adjustment disorder with mixed anxiety and depressed mood
due to the circumstances surrounding her witnessing the death of a patient at work in 2013. The case records for
OWCP File Nos. xxxxxx210 and xxxxxx244 have been administratively combined with OWCP File No. xxxxxx210
serving as the master file.

2

An August 11, 2015 MRI scan of appellant’s cervical spine showed disc herniations at C3-4, C4-5,
and C6-7.
In a January 17, 2017 report, Dr. Ferreira indicated that appellant reported she had left
shoulder and armpit pain that began shortly after she had a work-related incident while moving a
patient. She indicated that, upon physical examination, appellant had 5/5 strength throughout her
extremities, normal range of motion in the extremities, and C4-5 hypoesthesia on the left.
Dr. Ferreira noted the findings of appellant’s recent cervical spine MRI scan. She diagnosed
brachial plexitis, cervicalgia, neuropathic pain, left shoulder pain, chronic pain, and complex
regional pain syndrome (affecting unspecified site). Dr. Ferreira prescribed medication for
appellant’s left shoulder pain.
In a May 4, 2017 report, Dr. Ferreira again indicated that appellant reported having left
shoulder and armpit pain that began shortly after she had a work-related incident while moving a
patient. She provided physical examination findings similar to those contained in her January 17,
2017 report and again noted that a cervical spine MRI scan showed disc herniations at C3-4, C4-5,
and C6-7. Dr. Ferreira diagnosed brachial plexitis, cervicalgia, neuropathic pain, left shoulder
pain, chronic pain, and complex regional pain syndrome (affecting unspecified site). She opined
that appellant continued to have left shoulder pain from brachial plexitis and complex regional
pain syndrome due to her October 29, 2008 employment injury. Dr. Ferreira noted, “Therefore,
[appellant’s] conditions need to be expanded.”
In a May 11, 2017 statement, appellant requested that the accepted conditions in her
traumatic injury claim be expanded to include the additional conditions recently diagnosed by
Dr. Ferreira, i.e., of brachial plexitis, cervicalgia, neuropathic pain, left shoulder pain, chronic pain,
and complex regional pain syndrome.
In a May 25, 2017 development letter, OWCP requested that appellant submit additional
evidence in support of her claim for additional conditions, including a reasoned medical report
relating the claimed conditions to her October 29, 2008 employment injury. It afforded her 30
days to submit the evidence. In response, appellant submitted reports that had previously been
submitted.
In a June 7, 2017 letter, counsel asserted that bursitis with tendinosis and tendinopathy of
the left shoulder should also be accepted as related to the October 29, 2008 employment injury.
By decision dated June 30, 2017, OWCP denied appellant’s request for expansion of her
claim to include additional conditions because the medical evidence of record was insufficient to
establish causal relationship between those conditions and the October 29, 2008 employment
injury.
On July 11, 2017 appellant, through counsel, requested a telephone hearing with a
representative of OWCP’s Branch of Hearings and Review. During the hearing, held on
December 6, 2017, appellant testified regarding the multiple symptoms she attributed to her
October 29, 2008 employment injury. Counsel argued that Dr. Ferreira’s reports established
appellant’s claim for additional conditions related to the October 29, 2008 employment injury.

3

Appellant submitted a September 26, 2017 report from Dr. Ferreira who diagnosed brachial
plexitis, right foot pain, and complex regional pain syndrome of the left upper extremity. Dr. Ferreira
indicated that appellant continued to have brachial plexitis and complex regional pain syndrome of
the left shoulder area due to the injury she sustained on October 29, 2008. In a November 1, 2017
report, she diagnosed brachial plexitis, neuropathic pain, left shoulder pain, other chronic pain, and
right heel pain.
By decision dated March 1, 2018, OWCP’s hearing representative affirmed OWCP’s
June 30, 2017 decision. He determined that none of the medical reports of record contained a
rationalized medical opinion establishing causal relationship between the claimed additional
conditions and the October 29, 2008 employment injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any specific condition or disability for which compensation is claimed is causally related
to the employment injury.6
The medical evidence required to establish causal relationship between a claimed specific
condition or period of disability and an employment injury is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.7
The Board has held that where the medical evidence supports an aggravation or
acceleration of an underlying condition precipitated by working conditions or injuries, such
disability is compensable.8 However, the normal progression of untreated disease cannot be found
to constitute “aggravation” of a condition merely because the performance of normal work duties
reveals the underlying condition.9

5

Supra note 2.

6
J.F., Docket No. 09-1061 (issued November 17, 2009).
December 6, 2017.
7

See E.J., Docket No. 09-1481 (issued February 19, 2010).

8

C.H., Docket No. 17-0488 (issued September 12, 2017).

9

Id.

4

See also J.T., Docket No. 17-0578 (issued

Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he/she bears the burden of proof to establish that the condition is causally
related to the employment injury.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish additional
conditions causally related to her October 29, 2008 employment injury.
OWCP accepted that appellant sustained a left shoulder/upper arm sprain on October 29,
2008 due to pulling on a sheet that was beneath a patient. Appellant later requested that the
accepted conditions in her traumatic injury claim be expanded to include the additional conditions
of brachial plexitis, cervicalgia, neuropathic pain, left shoulder pain, chronic pain, complex
regional pain syndrome, left shoulder bursitis, and left shoulder bursitis tendinosis/tendinopathy.
Appellant submitted a November 5, 2014 report from Dr. Ferreira who noted that, based
on an August 22, 2014 MRI scan, appellant’s diagnosis should be changed to bursitis with
tendinosis and tendinopathy of the left shoulder. Dr. Ferreira indicated, “This is job related.” The
Board notes that this report is of limited probative value with respect to appellant’s expansion
claim as Dr. Ferreira did not provide medical rationale in support of her opinion that the diagnosed
conditions were causally related to appellant’s work. Dr. Ferreira did not provide any indication
of what employment factors she felt caused or aggravated these conditions. The Board has held
that a report is of limited probative value regarding causal relationship if it does not contain
medical rationale explaining how an employment activity could have caused or aggravated a
medical condition.11
In a January 17, 2017 report, Dr. Ferreira diagnosed brachial plexitis, cervicalgia,
neuropathic pain, left shoulder pain, chronic pain, and complex regional pain syndrome (affecting
unspecified site). However, this report is of no probative value regarding appellant’s expansion
claim because Dr. Ferreira did not provide an opinion that the diagnosed conditions were related to
the October 29, 2008 employment injury or some other employment factor. The Board has held that
medical evidence which does not offer an opinion regarding the cause of an employee’s condition is
of no probative value on the issue of causal relationship.12 Moreover, with respect to appellant’s
request to have neuropathic pain, left shoulder pain, and other chronic pain added as employmentrelated conditions, the Board has held that pain alone is a symptom, not a medical diagnosis.13
Findings of pain or discomfort alone do not satisfy the medical aspect of the fact of injury medical
determination.14

10

Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

11

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

12

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

13

See F.U., Docket No. 18-0078 (issued June 6, 2018).

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803.4a(6) (August 2012).

5

In a May 4, 2017 report, Dr. Ferreira again diagnosed brachial plexitis, cervicalgia,
neuropathic pain, left shoulder pain, chronic pain, and complex regional pain syndrome (affecting
unspecified site). She opined that appellant continued to have left shoulder pain from brachial
plexitis and complex regional pain syndrome due to her October 29, 2008 employment injury.
Dr. Ferreira noted, “Therefore, her conditions need to be expanded.”
The Board finds that Dr. Ferreira’s May 4, 2017 report is of limited probative value with
respect to appellant’s expansion claim because Dr. Ferreira again failed to provide adequate
medical rationale in support of her opinion on causal relationship. Dr. Ferreira did not provide
any notable discussion of the October 29, 2008 employment injury15 or explain the medical process
of how the diagnosed conditions of brachial plexitis and complex regional pain syndrome were
causally related to the October 29, 2008 employment injury, a soft-tissue injury which has only
been accepted for left shoulder/arm sprain. While she included some discussion of physical
examination and diagnostic test findings, Dr. Ferreira did not explain how these findings supported
her opinion that appellant had brachial plexitis and complex regional pain syndrome causally
related to the October 29, 2008 employment injury. She did not provide bridging evidence that
would link the diagnoses of brachial plexitis and complex regional pain syndrome in 2017 to the
October 29, 2008 employment injury that occurred approximately nine years earlier. As noted
above, the Board has held that a report is of limited probative value regarding causal relationship
if it does not contain medical rationale explaining how an employment activity could have caused
or aggravated a medical condition.16
In her May 4, 2017 report, Dr. Ferreira did not provide any opinion on the cause of
appellant’s neuropathic pain, left shoulder pain, and other chronic pain, nor did she associate any
specific diagnosed conditions with these symptoms. Therefore, this report is of no probative value
regarding appellant’s request to have the accepted conditions include neuropathic pain, left
shoulder pain, and other chronic pain.17
In a September 26, 2017 report, Dr. Ferreira diagnosed brachial plexitis, right foot pain, and
complex regional pain syndrome of the left upper extremity. She indicated that appellant continued
to have brachial plexitis and complex regional pain syndrome of the left shoulder area due to the
injury she sustained on October 29, 2008. However, this report is of limited probative value
regarding appellant’s expansion claim because Dr. Ferreira failed to provide any medical rationale
in support of her opinion on causal relationship.18
In a November 1, 2017 report, Dr. Ferreira diagnosed brachial plexitis, neuropathic pain, left
shoulder pain, other chronic pain, and right heel pain. This report is of no probative value regarding
15

Dr. Ferreira only indicated that appellant reported her left shoulder and armpit pain began shortly after she had a
work-related incident while moving a patient.
16

See supra note 10; see also Charles H. Tomaszewski, 39 ECAB 461 (1988).

17

See supra note 12.

18

See D.R., Docket No. 16-0528 (issued August 24, 2016) (finding that a report is of limited probative value
regarding causal relationship if it does not contain medical rationale explaining the relationship between a given
employment activity and a diagnosed medical condition).

6

appellant’s expansion claim because Dr. Ferreira did not provide an opinion that the diagnosed
conditions were related to the October 29, 2008 employment injury or some other employment
factor. As noted above, the Board has held that medical evidence which does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.19
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish additional
conditions causally related to her October 29, 2008 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the March 1, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 8, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

19

See supra note 12.

7

